               Case 1:19-cv-11457-IT Document 84 Filed 02/03/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


ANYWHERECOMMERCE, INC.
and BBPOS LIMITED,

                          Plaintiffs,

                   v.                                            CIVIL ACTION NO.
                                                                 1:19-cv-11457-IT
INGENICO, INC., INGENICO CORP., and
INGENICO GROUP, SA,

                          Defendants.


                                    NOTICE OF APPEARANCE

            Pursuant to Local Rule 83.5(a), the undersigned counsel hereby enters her appearance in

this matter on behalf of Defendants, Ingenico Inc., Ingenico Corp., and Ingenico Group SA.

                                                  Respectfully submitted,



                                                  /s/ Nicole J. Benjamin
                                                   Nicole J. Benjamin (BBO #666959)
                                                   ADLER POLLOCK & SHEEHAN P.C.
                                                   One Citizens Plaza, 8th Floor
                                                   Providence, RI 02903
                                                   Telephone: (401) 274-7200
                                                   Facsimile: (401) 751-0604
                                                   nbenjamin@apslaw.com
Dated: February 3, 2020

                                    CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020 a true and accurate copy of the foregoing
document was served on all counsel of record registered to receive ECF notices in the above-
captioned case.


                                                 /s/ Nicole J. Benjamin




991394.v1
